PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GEORGE SAMUEL GREEN, JR.,              
               Plaintiff-Appellant,
                 v.
STANLEY K. YOUNG; SYED Z. AHSAN,               No. 04-7252
Psychiatrist; DAVID JONES,
Psychologist; KIMBERLY ANN BAYS,
Mental Health Supervisor/WRSP,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James C. Turk, Senior District Judge.
                         (CA-03-722-7)

                      Argued: May 26, 2006

                      Decided: July 26, 2006

     Before NIEMEYER and TRAXLER, Circuit Judges, and
    Joseph R. GOODWIN, United States District Judge for the
     Southern District of West Virginia, sitting by designation.



Motion granted by published opinion. Judge Traxler wrote the opin-
ion, in which Judge Niemeyer and Judge Goodwin joined.


                            COUNSEL

ARGUED: Joseph McMullen, Third Year Law Student, UNIVER-
SITY OF VIRGINIA SCHOOL OF LAW, Appellate Litigation
2                          GREEN v. YOUNG
Clinic, Charlottesville, Virginia, for Appellant. Richard Carson
Vorhis, Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees. ON
BRIEF: Neal L. Walters, Kimberly Mattingly, Third Year Law Stu-
dents, UNIVERSITY OF VIRGINIA SCHOOL OF LAW, Appellate
Litigation Clinic, Charlottesville, Virginia, for Appellant. Robert F.
McDonnell, Attorney General, Richmond, Virginia, for Appellee
Stanley K. Young; Rosalie P. Fessier, TIMBERLAKE, SMITH,
THOMAS & MOSES, P.C., Staunton, Virginia, for Appellees Syed
Z. Ahsan, Psychiatrist, David Jones, Psychologist, and Kimberly Ann
Bays, Mental Health Supervisor/WRSP.



                             OPINION

TRAXLER, Circuit Judge:

   In 1996, Congress passed the Prison Litigation Reform Act (the
"PLRA" or the "Act"), Pub. L. No. 104-134, §§ 801-810, 110 Stat.
1321 (1995), to address concerns about the "ever-growing number of
prison-condition lawsuits that were threatening to overwhelm the
capacity of the federal judiciary." Anderson v. XYZ Correctional
Health Servs., Inc., 407 F.3d 674, 676 (4th Cir. 2005). The PLRA
imposes some rather substantial limitations on a prisoner’s ability to
initiate a civil action. Of particular importance to this case is the
requirement that prisoners exhaust administrative remedies within the
prison before filing a civil action, see 42 U.S.C.A. § 1997e(a) (West
2003), and the Act’s "three strikes" provision, which prohibits a pris-
oner who has filed three previous suits that were dismissed on speci-
fied grounds from proceeding in forma pauperis in subsequent suits.
See 28 U.S.C.A. § 1915(g) (West Supp. 2005). The question before
us is whether a routine dismissal for failure to exhaust administrative
remedies counts as a "strike" for purposes of § 1915(g). Building on
our decision in Anderson, where we concluded that a prisoner is not
required to allege in his complaint that he has exhausted his adminis-
trative remedies, we answer that question in the negative.
                            GREEN v. YOUNG                             3
                                   I.

                                   A.

    To accomplish its goal of reducing the number of frivolous law-
suits, the PLRA placed three major hurdles in the path of prisoners
seeking to challenge the conditions of their confinement. First, the
PLRA requires prisoners to exhaust all administrative remedies before
bringing suit. See 42 U.S.C.A. § 1997e(a) ("No action shall be
brought with respect to prison conditions under section 1983 of this
title, or any other Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative reme-
dies as are available are exhausted."). Second, the Act imposes on dis-
trict courts an obligation to screen prisoner complaints promptly after
filing (preferably, before the case has been docketed) and to dismiss
meritless cases. See 28 U.S.C.A. § 1915A(a) (West Supp. 2005)
("The court shall review, before docketing, if feasible or, in any event,
as soon as practicable after docketing, a complaint in a civil action in
which a prisoner seeks redress from a governmental entity or officer
or employee of a governmental entity."); id. § 1915A(b) ("On review,
the court shall identify cognizable claims or dismiss the complaint, or
any portion of the complaint, if the complaint — (1) is frivolous,
malicious, or fails to state a claim upon which relief may be granted;
or (2) seeks monetary relief from a defendant who is immune from
such relief."). Finally, the Act imposes greater financial obligations
on prisoners who turn to the courts for relief. Prior to the enactment
of the PLRA, prisoners were able to use the in forma pauperis statute
to avoid paying filing fees. See Nagy v. FMC Butner, 376 F.3d 252,
255-56 (4th Cir. 2004), cert. denied, 544 U.S. 973 (2005). The PLRA,
however, requires prisoners to pay all filing fees without regard to
their financial status, although they may pay the fees in installments.
See 28 U.S.C.A. § 1915(b) (West Supp. 2005). In addition, the PLRA
requires pre-payment in full of all filing fees if the plaintiff-prisoner
has had three prior cases dismissed as frivolous, malicious, or for fail-
ure to state a claim for which relief may be granted, unless the pris-
oner is at imminent risk of serious physical injury. See 28 U.S.C.A.
§ 1915(g) ("In no event shall a prisoner bring a civil action or appeal
a judgment in a civil action or proceeding under this section if the
prisoner has, on 3 or more prior occasions, while incarcerated or
detained in any facility, brought an action or appeal in a court of the
4                           GREEN v. YOUNG
United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical
injury.").

                                   B.

   George Samuel Green, a prisoner within the meaning of the PLRA,
filed an action under 42 U.S.C.A. § 1983 against various Virginia
prison officials, alleging that they were deliberately indifferent to his
serious medical needs. The district court permitted Green to proceed
without prepayment of fees, but the court later dismissed Green’s
complaint on the merits. Green then filed a pro se notice of appeal
and filed with this court a motion to proceed without prepayment of
fees. There is no dispute that the dismissals of two of Green’s prior
actions are properly counted as strikes under § 1915(g). A third PLRA
action initiated by Green was dismissed on exhaustion grounds. If
such a dismissal counts as a strike under § 1915(g), then Green would
have three strikes and would not be entitled to pay in installments the
fees associated with this appeal. Because the issue is one of first
impression in this circuit, we appointed counsel for Green and placed
his motion on the oral argument calendar.

                                   II.

   As noted above, 28 U.S.C.A. § 1915(g), the PLRA’s three-strikes
provision, requires prepayment in full of all filing fees if on at least
three prior occasions the prisoner has had an action dismissed "on the
grounds that it is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury." 28 U.S.C.A. § 1915(g). Although
§ 1915(g) does not mention a dismissal for failure to exhaust adminis-
trative remedies, the Commonwealth contends that a dismissal on
exhaustion grounds should be viewed as the equivalent of a dismissal
on grounds of frivolousness. The Commonwealth notes that exhaus-
tion is mandatory, see Porter v. Nussle, 534 U.S. 516, 524 (2002), and
a critical component of the PLRA, and the Commonwealth argues
that it would seriously undermine the purposes of the Act to conclude
that a dismissal on exhaustion grounds is not a strike. We disagree.
                            GREEN v. YOUNG                              5
   Whether a dismissal for failure to exhaust administrative remedies
constitutes a strike under the PLRA is, of course, a matter of statutory
construction. The first step in such a task "is to determine whether the
language at issue has a plain and unambiguous meaning." Robinson
v. Shell Oil Co., 519 U.S. 337, 340 (1997). We cannot determine
whether a statute has a plain and unambiguous meaning by looking
at the language in isolation. Instead, we must consider "the language
itself, the specific context in which that language is used, and the
broader context of the statute as a whole." Id. at 341; see also Salo-
mon Forex, Inc. v. Tauber, 8 F.3d 966, 975 (4th Cir. 1993) ("The
interpretive process is . . . a holistic endeavor to derive intent from
statutory language and structures."). When the PLRA is considered as
a whole, we have no difficulty concluding that a routine dismissal for
failure to exhaust administrative remedies does not amount to a strike.

   Before the PLRA was enacted, no exhaustion requirement applied
to § 1983 actions. See Patsy v. Board of Regents, 457 U.S. 496, 516
(1982); Anderson, 407 F.3d at 676. By imposing an exhaustion
requirement on actions by prisoners challenging the conditions of
their confinement, Congress clearly viewed exhaustion as an impor-
tant part of its efforts to curb the number of frivolous lawsuits brought
by prisoners. Nonetheless, when Congress enacted the PLRA, it
treated the failure to exhaust as distinct from frivolousness or the fail-
ure to state a claim.

   As noted above, 42 U.S.C.A. § 1997e(a) sets out the PLRA’s
exhaustion requirement. Just a few printed lines below the exhaustion
requirement, in a different subsection, the Act provides for dismissal
of any action that "is frivolous, malicious, fails to state a claim upon
which relief can be granted, or seeks monetary relief from a defendant
who is immune from such relief." 42 U.S.C.A. § 1997e(c)(1) (West
2003). In addition, § 1997e(c)(2) provides that if a claim is "on its
face, frivolous, malicious, fails to state a claim upon which relief can
be granted, or seeks monetary relief from a defendant who is immune
from such relief, the court may dismiss the underlying claim without
first requiring the exhaustion of administrative remedies." 42
U.S.C.A. § 1997e(c)(2).

  Analyzing these same provisions, we concluded in Anderson that
Congress’s leaving out references to exhaustion in some but not all
6                            GREEN v. YOUNG
of the subsections of § 1997e must be viewed as "intentional congres-
sional omission[s]," Anderson, 407 F.3d at 680, such that it would be
improper to read the PLRA as authorizing sua sponte dismissal of a
claim on exhaustion grounds:

        Congress had not forgotten about the need for exhaustion,
        but chose not to include failure to exhaust among the
        grounds for which the court could dismiss sua sponte. Inas-
        much as the omission of failure to exhaust from the catego-
        ries explicitly permitting sua sponte dismissal is found in
        § 1997e, the same section of the PLRA that sets out the
        exhaustion requirement, the inference is inescapable that
        Congress did not intend to include failure to exhaust among
        the categories justifying sua sponte dismissal.

Id. (quoting Ray v. Kertes, 285 F.3d 287, 296 (3d Cir. 2002). In our
view, the approach that we took in Anderson compels us to conclude
that a routine dismissal on exhaustion grounds is not a strike for pur-
poses of the PLRA.

    The PLRA’s three-strikes provision by its terms applies only if a
prisoner has had three prior actions dismissed as "frivolous, mali-
cious, or [for] fail[ure] to state a claim upon which relief may be
granted." 28 U.S.C.A. § 1915(g). Because a dismissal for failure to
exhaust is not listed in § 1915(g), it would be improper for us to read
it into the statute. Congress created the exhaustion requirement in the
section of the PLRA immediately preceding the three-strikes provision,1
but Congress nonetheless declined to include a dismissal on exhaus-
tion grounds as one of the types of dismissals that should be treated
as a strike. Accordingly, we must honor Congress’s deliberate omis-
sion from § 1915(g) of dismissals for failure to exhaust and conclude
that a routine dismissal for failure to exhaust administrative remedies
does not count as a strike under § 1915(g). See Snider v. Melindez,
    1
   The PLRA is codified in scattered sections of Titles 11, 18, 28, and
42 of the United States Code; the exhaustion requirement is codified in
Title 42, while the three-strikes provision is codified in Title 28. In the
Act itself, however, the exhaustion requirement is found in § 803(d), and
the three-strikes provision is found in § 804(d). See Pub. L. No. 104-134,
110 Stat. 1321-71, 1321-74.
                            GREEN v. YOUNG                               7
199 F.3d 108, 112 (2d Cir. 1999) ("We do not think that Section
1915(g) was meant to impose a strike upon a prisoner who suffers a
dismissal because of the prematurity of his suit but then exhausts his
administrative remedies and successfully reinstitutes it.").2

   We note, however, that our conclusion is limited to what we have
referred to as "routine" dismissals for failure to exhaust—typically
dismissals arising in cases where the prisoner’s claims have been pre-
sented to a court for the first time. Nothing in this opinion should be
understood as limiting a district court’s discretion in non-routine
cases, where evidence of frivolousness or malice exists beyond the
mere fact that exhaustion has not been obtained. For example, if a dis-
trict court dismisses a complaint on exhaustion grounds and the pris-
oner, without exhausting his remedies, files another complaint
seeking relief for the same conduct alleged in the original complaint,
the district court could conclude that the second complaint was frivo-
lous or malicious and thus qualifies as a strike under § 1915(g). This
is but one example, and there may well be other situations where the
circumstances would warrant treating as a strike a dismissal of an
action filed by a prisoner who did not first exhaust his administrative
remedies. Routine dismissals based solely on the fact that exhaustion
has not occurred, however, do not qualify as strikes under § 1915(g).

                                   III.

  Accordingly, for the foregoing reasons, we conclude that a routine
  2
   We recognize that other courts have held that a dismissal on exhaus-
tion grounds is a strike under § 1915(g), some by determining that a fail-
ure to exhaust was the equivalent of a failure to state a claim. See, e.g.,
Steele v. Federal Bureau of Prisons, 355 F.3d 1204, 1210, 1213 (10th
Cir. 2003) (concluding that a PLRA action that does not allege exhaus-
tion does not state a claim and concluding without additional explanation
that dismissal for failure to exhaust counts as a strike); Rivera v. Allin,
144 F.3d 719, 731 (11th Cir. 1998) ("A claim that fails to allege the req-
uisite exhaustion of remedies is tantamount to one that fails to state a
claim upon which relief may be granted."). We have rejected that
approach to interpreting the PLRA in Anderson, and, as discussed above,
we believe that our analysis in Anderson compels the conclusion we
reach today.
8                         GREEN v. YOUNG
dismissal of a prisoner’s complaint for failure to exhaust administra-
tive remedies does not qualify as a strike for purposes of the PLRA.
We therefore grant Green’s motion for leave to proceed without pre-
payment of fees.

                                                MOTION GRANTED